of




                                          May . ^'7^SW




                   loJ^t/9 7/Jt>y£ //9^S£ J?S0,S^' |
                          I/.
                                                         I




                   MoS. 3cSJ£> //if S&72JX.




Ke*/e*//%. 7r//f




                    C/V
              f/f£// of CoAA/^/S

2/>AAAJA/ dA AA/A /A/AjrAS AAA £olAS&:
2JAAX of /9t///j/j:AjrAs                 JL
S/AA/mAAX /*J SAoUJ A£ 3/A-/A&/ Ad>£/faSe
K£/A/0/C //AS SAolJA AAJ J£aaoASA/#A£
&Af ///s Md/AdA AAS Jez^ A/?AJ 0A
3/MJ//A Ao Atf£   /fAA^A/*^ o'A A&£
f//AA ColsA                               /
                                          h
 £*JCAisjto~/ /?^A> //A/ex.               /
 CfrA/A/cA/e aA S£A/££                 ~~^




                   //
               Jj/SJX dZ /9t7s>/ojtlXZZ^S




i crex./rr/J
                                            S


! ^   soxd r/Xyf/7 crtxy/rsj
i




                                            _J^
: /toJA' tS- /7S& CocsT a* */S*'J



                                            A


                                            A
      MM




                    0>
               S7/?XImX«sX 0A AAA tAfA

/Me fcMXXo* Sz^X oX Xsfse^Xzj A A Xcsxxaj Xe j0^£ xh>~
dfA /XoXfj JA C/)sc Ac^Xf^s sXX72-y, jyxxj-/
'Wi/*"* aA 3"'*^*y/s< *>xs st* axa/xxa
/I X/XAtA /At SMAC Set/eon XASX Ate m«Ka
 Mou* X£ Sas/m se*. AXAX^X yf" s/tus/
MS XAC/ /fXtssX XA 0 ^y
IxAvz Ao A/X£ A ^AX *A X^^A^Z Axf
 J
Jsste.. PAAS£A/£/? AAA AAJ^I^X                  \
As AX /?AA6t.ses oX S/scsxXXdA a>A XXe. yAAX.
 3c*JS AoX A XcX£ oA y? XXa*£XX AiaX/aA XAAX
A/?s XeeA XsXse^Xf* Xo XA£ XA^X £o^A s?^ 1
TAjyX/AX AtXX AXX.                              \


S7XXd/?/J  ^   fa/'SJAj :
tOXXJSX /O AesA,*, J £ZXA d£M^A Ae*
                                   xyjA         \i
SeyA,s~AAc£ j ^d £Jy y? s^Xts^ Ac *&. \



 U r/, I,            A    I 2//S \X£// SfSXy^d XA/fA A AA/td. docsX As ~fitrA
I £e?A/vdSo £eJs/d£s£-A MoXXoX AAtzV XX y/s?S AaA
\ l?ecA AsfscAAeJ A/A SX/d MoAAaS. 'C*~/Ser4: c
\ AAA docs-A />~* AA*^~
  focAAAoSpyyAXAyAJesu^S Ahr /lesA*^****-.


                 C^XdX^AS
 foXT-XAoAf AfAAAAoS SAa^y^ j£ jyAXAcfyp
 AC AAs deMoSj/AMrs AxAA AAA JaaJs ZV^Z
 AXJ AAAxA Ao AAA.                 CMr
                  //A/AA
 Xa/AAox AxXAj Avx Xcfx/xA *&r~ 3lsS
                CexAAA/'cxAA- aA a-*/xAr,*
  OS~AB 7^AA/tA ma/ AbAS A£ s^x AXXr
 A*A. Oatf osxAocsXcA AAA ArAiya Ao SXXe
 AMy/A of'• y^ASAA^cs AX Ay?/A A/Vs- A&-
  CoASAAAYAs/A f/7 /£. ^      ytfS£*A AS. SASA?
                //

      IMAV A



1 Zaaa/aa W *A 3x1a-Assess
                                      NOS. 54972-1
                                             54973-1


 EX PARTE                                     §        IN THE DISTRICT COURT OF
                                              §
                                              §        300™ JUDICIAL DISTRICT
                                              §
JOSHUA TYRONE LANE                            §        BRAZORIA COUNTY, TEXAS



                                         ORDER

        On this day came to be heard the Defendant's Motion for Post-Conviction DNA
Testing. The Court takes judicial notice of the Reporter's Record, the Clerk's Record,
and the Court's File. Having reviewed these documents and the affidavits and documents
submitted, the Court Finds that the Appellant has failed to show by a preponderance of
the evidence, that he would not have been convicted if exculpatory DNA results are
obtained as to the matters he requested be tested. The Applicant, therefore, is not entitled
to obtain additional DNA testing under Art. 64.03 of the Code of Criminal Procedure.
       The Court further Orders the Alvin Police Department to retain possession of its
evidence until disposition of this claim is final to ensure the preservation and chain of
custody of the evidence.
       The Court also Finds the Defendant has failed to show reasonable grounds for the
appointment of counsel as required under Article 64.01(c) of the Code of Criminal
Procedure. The Court DENIES the Defendant's Motion for DNA Testing and Request
for Appointment of Counsel.
Signed this the    .       day of                   , 2015.




                                             Judge Presiding

                                                                                    RECEIVED

                                                                                    JAN 15 2015
                                                                                   Rhonda Barchak
                                                                                   Brazoria County
                                                                                    District Clerk
                     CocxA oX AAAAAAr
                      /A. AAsAAcA
                     w yyjySS SA/Xf/
                    /kuSyTS, 7AXAS 7P**z -**S*


W- JoS*** yxAZAASAaXAo
OoXXX/TA JAo*
fp/A'- 7>S-
AAxe^A AX./AA/A

AAA* CA-yyA;

//as* &e ^/^f/% M^r*%Z
X/y/f 0AX                         ^   j:s 7"
ICSS Co/re*.


                                        f- 7^0/j*
         8H HOUSTON, TEXAS
              m 19 *
                    FR A. PR|NE
           CHR»STOPH£H
j»   wmju1




                        j       CXse. Ae.
         'SoSAcy use         ^ljr „, _
           AC/At^-**   A S-J "** A"S7 £s

                            Ao7A*y
                                    ss?oc.J '                 ,c& y,, j

        decoys ^            -                       RsBRb*
                                                     »stopher A. PR,NEj


                   t^si^iyz ,yy&2fA:
     ar" r




to

I